Citation Nr: 0403541	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  99-11 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for disabilities of the 
feet, ankle, and leg (i.e., shin splints).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The appellant had Army National Guard service from October 
1981 to October 1987, including a period of active duty from 
October 1981 to March 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied the claim for service connection for 
a foot condition, claimed as shin splints, an ankle 
condition, and a leg condition.  The appellant has timely 
perfected an appeal of this determination to the Board.  
Since the appellant's claimed disorders are potentially 
separate disorders, the Board has characterized the issue as 
listed on the cover page.  

The Board observes that the appellant failed to report to a 
February 2003 hearing before a traveling section of the 
Board.  In a January 2004 letter, the appellant's 
representative informed VA that she had spoken with the 
appellant and that the appellant no longer desired a hearing 
before a traveling section of the Board.  

In April 2003, the Board remanded the appellant's appeal for 
consideration of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).

The Board notes that the appellant submitted new evidence to 
the Board in January 2004.  The appellant did not submit a 
waiver of initial review by the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
and her representative if further action is required on her 
part.  


REMAND

The appellant contends, in essence, that she has foot, ankle, 
and leg disorders that were incurred in or aggravated by 
service, specifically during basic training.

Service medical records show that the appellant was treated 
for bilateral foot pain on several occasions between February 
1982 and March 1982.  During those two months, the appellant 
was assessed with having pes planus, high arches, ankle 
equinus to 0 degrees because of mild pes cavus, and 
tendonitis with falling arches.  The Board observes that May 
1998 VA examination and radiology reports fail to show a 
current disability of the appellant's feet, ankles, or legs 
or to attribute the appellant's current lower extremity 
symptoms to an underlying pathological progress.  However, 
the appellant recently submitted new evidence to the Board in 
January 2004, including statements by the appellant, an 
October 2000 report by Dr. Cullington, and a January 2004 
statement by C.L. Lowe, M.D., which were submitted without a 
waiver of RO initial consideration.  The Board observes that 
Dr. Cullington's October 2000 report indicates an assessment 
of bilateral tibialis posterior pain due to increased 
pronation.  In addition, the Board notes Dr. Lowe's statement 
that the appellant's calf pain apparently dates back to her 
time in military service.  In light of Dr. Cullington's 
report, indicating the possibility of a current disability, 
the Board finds that a VA examination, to include a medical 
opinion, is necessary to determine the nature, extent, and 
etiology of any current foot, ankle, or leg disorder and 
whether any foot, ankle, or leg disorder found is related to 
her period of service from October 1981 to March 1982.  

In addition, the Board notes that, in a January 2004 
statement, the appellant stated that she received shoe 
inserts from an individual at Iron Gate in Georgia.  The 
record is unclear as to the identity of this individual or 
facility.  The RO should ask the appellant to clarify the 
identity of the above individual or facility and attempt to 
obtain any medical evidence pertinent to her claim.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran and 
her representative, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claims of 
service connection for disabilities of 
the feet, ankle, and leg.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on her behalf.  
The letter should also request that the 
veteran provide any evidence in her 
possession that pertains to the claims.

2.  The RO should ask the appellant to 
identify by name, address and approximate 
(beginning and ending) dates, all VA and 
non-VA health care providers that have 
treated her for a foot, ankle, and leg 
disorder since her discharge from 
service.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the appellant that have not 
been previously secured.  In particular, 
the RO should ask the appellant to 
identify Dr. Cullington and the 
individual or facility at Iron Side in 
Georgia.  Obtain any records the 
appellant identifies.  In any case, the 
RO should attempt to obtain records from 
Dr. Lowe.

3.  Thereafter, the RO should schedule 
the appellant for a VA examination by a 
physician with appropriate expertise to 
determine the nature, extent, and 
etiology of any currently existing foot, 
ankle, or leg disorder.  The appellant's 
claims file, to include a copy of the 
Remand, should be made available to and 
reviewed by the examiner.  All indicated 
tests and studies should be performed, 
and clinical findings should be reported 
in detail.  Based on a review of the 
records contained in the claims file and 
the examination results, the examiner is 
asked to address the following questions:

(a)  Does the appellant currently have a 
foot, ankle, or leg disorder?  

(b)  If so, did the foot, ankle, or leg 
disorder exist prior to the appellant's 
period of service from October 1981 to 
March 1982?  

(c)  If the foot, ankle, or leg disorder 
preexisted the appellant's period of 
service, did the disorder increase in 
disability during service?  In answering 
this question, the examiner is asked to 
specify whether the appellant sustained 
temporary or intermittent symptoms; or 
whether there was a permanent worsening 
of the underlying pathology of the 
disorder, resulting in any current 
disability.  

(d)  If the foot, ankle, or leg disorder 
increased in disability during service, 
was that increase due to the natural 
progression of the disorder?  

(e)  If the examiner finds that the foot, 
ankle, or leg disorder did not exist 
prior to the appellant's period of 
service, is it at least as likely as not 
that such a disorder had its onset during 
service, or; was it caused by any 
incident that occurred during service?  

A complete rationale should be given for 
all opinions.  In this regard, the 
opinion should be based on examination 
findings, historical records, and medical 
principles.  

4.  After the foregoing, the RO should 
re-adjudicate the issue of service 
connection for foot disorders, an ankle 
disorder, and a leg condition (i.e. shin 
splints).  

5.  If the benefit sought on appeal is 
not granted, the RO should issue to the 
appellant and her representative a 
supplemental statement of the case that 
includes consideration of all evidence 
received since the August 2003 
supplemental statement of the case and 
afford them an appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



